RESOLUCIÓN
Vista la Solicitud de Reinstalación a la Notaría y Relevo de Condiciones del Ledo. Víctor M. Gómez Morales, y exa-minados tanto el Informe presentado por la Directora de la Oficina de Inspección de Notarías como el Informe al Tribunal Supremo de la Comisión de Reputación para el Ejer-cicio de la Abogacía, se autoriza la reinstalación del Ledo. Víctor M. Gómez Morales al ejercicio de la notaría y se le releva de las condiciones impuestas mediante opinión de 22 de octubre de 1998.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
El Juez Asociado Señor Fuster Berlingeri no intervino.
(Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo